Title: From John Adams to Benjamin Rush, 27 December 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Decr. 27. 1810

I Sent my Wife to the Post Office this morning with a Letter to you inclosing a Review of Fisher Ames, and as she brought me back yours of the 21, you will receive this by the Same mail.
I am well and my good Madam is well at the present Hour but She is a Weather Glass.
I am afraid your Prejudices are too fixed to be removed by any Arguments: but I do not find that you make many Proselytes. In Europe the Classicks are more Studied than they have been for an hundred years. Sothebys Translation into English and DeLisles into French of The Georgicks, and innumerable Translation of other Greek and Roman Orators Poets and Historians as well as Philosophers have brought them into Fashion with fresh Enthusiasm. John Quincy Adams has excited in our University a Rage for them which never existed before in any Part of America, and which will never be lost in a hundred years and I hope not in all ages. The ancient Models of Composition are the most perfect and the Examples of Publick Virtue the most Splendid that our dull and vicious World has ever exhibited.
I agree that Rulers become Tyrants from Passion, not Instinct: but Aristocrats and Democrats have the Same Passions with Kings and become Tyrants from those Passions whenever they have opportunity, as certainly and often more cruelly than Kings. Aristocratical Tyrants are the worst Species of all; and Sacerdotal Tyrants have been the worst of  Aristocratical Tyrants in all Ages and Nations.
I can never too often repeat that Aristocracy is The Monster to be chained: yet So chained as not be hurt, for he is a most Usefull and necessary Animal in his Place. Nothing can be done without him.
It is to no purpose to declaim against the Crimes of Kings. The Crimes of Aristocrats are more numerous and more atrocious, And are almost Universally at least generally the Cause of the Crimes of Kings. Bind him Aristocracy then with a double Cord. Shut him up in a Cage. From which however he may be let out to do good but never to do Mischief.
The Banking Infatuation pervades all America. Our whole System of Banks is a violation of every honest Principle of Banks. There is no honest Bank but a Bank of Deposit. A Bank that issues Paper at Interest is a Pickpocket or a Robber. But the Delusion will have its Course. You may as well Reason with a Hurricane. An Aristocracy is growing out of them, that will be as fatal as The Feudal Barons, if unchecked in Time.
The Banks were anteriour to Funding Systems, and therefore I cannot attribute all our Evils to that.
Paper Money was better than this Bank Money, because the Public reaped the Benefit of the Depreciation: but the Depreciation of Bank Money accrues wholly to the Profit of Individuals. There is no honest Money but Silver and Gold.
Think of the Number, the Offices, Stations, Wealth, Piety and Reputations of the Persons in all the States, who have made Fortunes by these Banks, and then you will See, how deeply rooted the Evil is. The Number of Debtors who hope to pay their debts by this Paper united with the Creditors who build Pallaces in our Cities and Castles for Country Seats, by issuing this Paper form too impregnable a Phalanx to be attacked by any Thing less disciplined than Roman Legions.
If you or I were to attempt to preach against this Abuse We should Soon hear a Cry not only of the baser Sort, but of the better Sort, of “Great is Mammon” of the Aristocrats,” which No Town Clerk of Ephesus could ever Silence.
You Suggest danger to our Elections.—I could tell you very curious Anecdotes of Elections carried by these Banks and Elections lost. Dr Tufts of Weymouth, and Peter Boylston Adams my Brother lost their Elections in 1793, by a Single vote of each against Our Union Bank. Two honester Men, or more disinterested, or independent, can no where be found; no, nor more popular Men. Yet both fell Sacrifices to a Single Vote against a Bank. These two Cases were So remarkable, such decisive demonstration of Banking Corruption that they ought to be detailed and held Up as Beacons. But they would have no Effect. Millions of Instances like them have happened Since all over the Continent, and so many would be conscious of Similar Guilt, that they would think themselves insulted. In a future Letter I will give you a more circumstatial Account of these two Instances of the Republican Purity and disinterestedness of our Elections if you desire it,—I will tell you also of another Election lost, that of J. Q. Adams, and a curious History of Aristocratical Corruption of Skinner and Bidwell to carry a Bank.
To leave off a Letter to Dr Rush, is a much harder task than to begin one, to your old Friend

John Adams
P.S. I insist upon knowing Richards opinion or yours of The Review of Ames.

